Filed pursuant to Rule 497(e) File Nos. 811-22310; 333-182274 PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF (the “Fund”) September 4, 2015 Supplement to the Summary Prospectus, Prospectus and Statement of Additional Information (“SAI”) dated January 31, 2015 Effective immediately, Laurie Erwin no longer serves as a portfolio manager for the Fund, and all references to Ms.Erwin in the Fund’s Summary Prospectus, Prospectus and SAI are deleted in their entirety. Patricia Yue, who has been a portfolio manager of the Fund since 2014, will continue to serve as the portfolio manager responsible for the day-to-day investment decisions for the Fund. Please retain this Supplement with your Summary Prospectus, Prospectus and SAI.
